Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 2/18/21. The amendments to independent claim 1 necessitated the new ground of rejection as set forth in this office action. Accordingly this action has been made final.
2.	The examiner for the prosecution of this application has been changed. Please address all future correspondence to Examiner Bhat AU 1634.

Priority
3.	The instant application is a division of 15/347,709, filed 11/09/2016 now abandoned claims priority from provisional application 62253605, filed on 11/10/2015.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/10/20 is being considered by the examiner. The NPL reference cited therein has been considered by the examiner.

Drawings
5.	The replacement drawing for figure 7 was received on 3/15/21.  The drawing is acceptable.
	Also the drawings filed on 11/21/19 are accepted except for the figure 7.

Claim status
6.	In the claim listing of 2/18/21 claims 1-14 and 22-31 are pending in this application and are under prosecution. Claims 1-5 are amended. Claims 15-21 are canceled. New claims 22-31 are added. The claim amendments have been reviewed and entered. As discussed below the amendments to claim 1 introduce the new matter. 

Withdrawn Rejections and Response to the Remarks
7.	The previous rejection of claims 1-14 under 35 USC 112(b) has been withdrawn in view of amendments to claims 1-5. The arguments are directed to as claims amended to overcome said rejection (Remarks, pgs. 6 and 7).
8.	The previous rejection of claims 1-14 under 35 USC 103 as being unpatentable over Weitz in view of Zhang and Kemna has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that Weitz, Zhang and Kemna, alone or in combination, do not teach or suggest the limitations of “the combined flow rate is selected so that the width of the convergence channel divided by the width of the first inertial focusing microchannel is proportional to the combined flow rate of the cell fluid and the bead fluid divided by a flow rate of the bead fluid to control the number of beads per droplet” (Remarks pg. 7).

	The following rejection is necessitated by amendments to claim 1.

Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-14 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1 recites the limitation of "the width" in line 14.  There is insufficient antecedent basis for “the” width limitation in the claim. Applicant is suggested to delete the term “the” to overcome said rejection.
12.	Claims 2-14 and 22-31 are indefinite because they are dependent from claim 1 and include all of its limitations.

Conclusion
13.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634